DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 04/12/2021 has been received and entered into the case record.
Claim 71 is amended.
Claims 77 and 78 are cancelled
Claims 62-76 and 79-87 are pending in the application.
Claims 68, 70, and 81-87 remain withdrawn from consideration as being drawn to a nonelected invention. The election of species was made without traverse in the response filed on 11/23/2020 as noted in the Office Action of 01/14/2021. The election is made final.
Claims 62-67, 69, 71-76, and 79-80 are examined on the merits. 
All arguments have been fully considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-67, 69, and 71-72 remain rejected under 35 U.S.C. 103 as being unpatentable over Marín-Briggiler (Fertility and Sterility 79(6): 1396-1403; previously cited on PTO-892 filed 01/14/2021) .
Regarding claims 62-64, Marín-Briggiler teaches a cell culture medium comprising sperm cells wherein calcium chloride is added at varying concentrations to increase the motility of the sperm (i.e. suitable for growth/maturation and enhancing growth of the cell culture) (Abstract).  Marín-Briggiler does not teach that the source of calcium is stabilized amorphous calcium which is stabilized by a stabilizing agent.
Meiron et al. teaches that a composition of amorphous calcium carbonate (ACC) stabilized by at least one stabilizing agent is a source of calcium in accelerating the growth of bones (Abstract).
It would have been obvious to one of ordinary skill in the art to substitute the calcium chloride in the cell culture for sperm cells which is suitable for growth as taught by Marín-Briggiler with the stabilized ACC composition taught by Meiron et al. with a reasonable expectation of success. One would be motivated to substitute one calcium source for another as Meiron et al. found that the amorphous calcium carbonate based compositions according to the present invention were found to be superior calcium  over commonly marketed calcium supplements (p. 12, lines 8-10).
Regarding claims 65-67 and 69, Marín-Briggiler teaches that the cell culture medium is utilized for culturing sperm cells from human samples (i.e. eukaryote, animal (See para. 0041 of instant specification)) (p. 1397). 
Regarding claims 71 and 72, Marín-Briggiler teaches that the cell culture medium is human sperm medium (i.e. basal medium). The cell culture medium is used throughout the experiments detailing the maturation of sperm cells (p. 1397).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claims 62 and 73-76 remain rejected under 35 U.S.C. 103 as being unpatentable over Marín-Briggiler (supra) in view of Meiron (supra) as applied to claims 62-67, 69, and 71-72 above, and in .
Regarding claims 73-76, Marín-Briggiler and Meiron as applied to claims 62-67, 69, and 71-72 make obvious a cell culture medium for the maturation of sperm cells containing stabilized ACC wherein the stabilizing agent added to the ACC can be phosphoenolpyruvate, phosphoserine, phosphothreonine, sulfoserine or sulfothreonine, sucrose, mannose, glucose, hydroxide, potassium hydroxide, and phosphorylated amino acids. The references do not teach that the stabilizing agent is a polyphosphate nor that the polyphosphate is a triphosphate.
Blum teaches a composition of stabilized ACC wherein the stabilizing agent added to the composition comprising ACC can be polyphosphates such as Adenosine 5 '-triphosphate (ATP) (i.e. a triphosphate) (p. 25 line 27- p. 26 line 22).
It would have been obvious to one of ordinary skill in the art to substitute the stabilizers/stabilizing agent for ACC in the cell culture for sperm cells taught by Marín-Briggiler and Meiron with the triphosphate stabilizing agent taught by Blum with a reasonable expectation of success. One would be motivated to substitute one stabilizing agent for another as both are known equivalents for the same purpose of stabilizing ACC.
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claims 79 and 80 remain rejected under 35 U.S.C. 103 as being unpatentable over Marín-Briggiler (supra) in view of Meiron (supra) as applied to claims 62-67, 69, and 71-72 above, and in further view of Shinohara (US Patent No. 7,666,673) as set forth in the Office Action filed on 01/14/2021.
Regarding claims 79 and 80, Marín-Briggiler and Meiron as applied to claims 62-67, 69, and 71-72 above make obvious a cell culture medium for the maturation of sperm cells containing stabilized ACC. The references do not teach a kit.
Shinohara teaches a medium additive kit for spermatogonial stem cells which is suitable for cell growth (Abstract; Col 9, line 37-46; Col 14, line 25-30).

Therefore the invention as a whole would be obvious.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 79-80 provisionally rejected on the ground of obvious-ness type nonstatutory double patenting as being unpatentable over claim 54 of copending Application No. 15/579,010 (hereinafter Yosef ‘010) in view Meiron (supra) as applied to the obviousness double patenting rejection above, and in further view of Shinohara (US Patent No. 7,666,673).
Claims 79-80 of the instant application recites a kit that comprises options of a supplement of ACC or ACC formulated as a supplement with a stabilizing agent (see options i and ii) and instructions for the kit.
Claims 54 and 55 of Yosef ‘010 recites a solid composition comprising ACC particles and an inorganic polyphosphate (i.e. a stabilizing agent). However, the claims differ from the instant application in that Yosef ‘010 recites a specific molar ratio and days of stability.
Meiron teaches that ACC obtained from isolated gastrolith which is used to aid in accelerated bone growth contains 1.3% and 26% P and Ca2+ respectively (i.e. in the range of at least about 1:90 to 1:5 for P:Ca) (Table 1) and is thus an inherent property of the ACC utilized in both copending applications (see instant application specification p. 52 for Ca2+ sources including gastrolith and gastrolith powder). Meiron et al. also discloses stable ACC as calcium carbonate that is maintained in the amorphous state for long periods of time, e.g., from several weeks to several years, with no more than 5% conversion into the crystalline form over said period of time (p. 11).
However these references do not recite a kit comprising said composition.

It would be obvious to one of ordinary skill in the art to place the cell culture media comprising stabilized ACC as taught by Yosef ‘010 into a kit as taught by Shinohara with a reasonable expectation of success. One would be motivated to do so as this would be combining a known composition with a known device (i.e. a kit) to yield predictable results. 
This is a provisional obvious-ness type nonstatutory double patenting rejection.

Response to Arguments
In response to page 7 of Applicant’s Arguments, Examiner notes that claim 71 has been amended to correct a typographical error and that claims 77 and 78 have been rejected and therefore the 102 rejection as set forth in the Office Action filed on 01/14/2021 has been rendered moot.
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
On pages 8-9 of Applicant’s arguments, Applicant explains Examiners assertions as set forth in the Office Action filed on 01/14/2021 and disagrees. 
On page 9, Applicant argues that Marin-Briggiler’s study aims to determine the extracellular calcium concentration required to accomplish human sperm capacitation with calcium chloride and that Meiron discloses that ACC is useful in accelerated bone growth and a better source of calcium, however the whole application is related to food supplements administered by a subject and has very little to do with supplements in cell media. 
On page 10, Applicant further states that due to the solubility of ACC and the solubility of calcium carbonate would not motivate one to utilize ACC over calcium carbonate. Furthermore, Applicant states that utilizing ACC would be in fact inpermissable hindsight resulted from reading the present application as there is no problem to be resolved in Marin-Briggiler and one of ordinary skill would not have replaced a more soluable source of calcium that works perfectly with a less soluable 

Examiner disagrees. While the ACC of Meiron is utilized as a food supplement, it is still taught that it is a superior source of calcium and therefore one of ordinary skill in the art looking to improve upon a method of culturing sperm cells wherein calcium concentrations increase the motility of the sperm would look to ACC as an alternative. Although the ACC is not as readily soluble, the culture could merely be cultured for longer and still obtain an improved source of calcium. Although the previous calcium source “works perfectly” as is at the time of the invention, the process could still be improved upon. A deficiency does not need to be apparent in the primary source to motivate an improvement to be made to a process. The ACC is a source of calcium and although utilized as a food supplement in Meiron, the source of calcium can be applied to other processes wherein a source of calcium is necessary. Furthermore, it is noted that the claimed invention is to a culture medium and a kit for culture medium. Since amorphous calcium is supports better bone growth, it clearly indicates it promotes better cell growth. While the Meiron reference is from nutritional application, the purpose of Meiron is to promote bone growth that will involve cell growth. Therefore the references are not form different fields.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, if the results are unexpected, the burden falls on the Applicant to show the cell culture methods and compare them step by step in order to show unexpected results through the submission of a Declaration. 
On page 11, Applicant discusses Shinohara in that ACC is not mentioned even once in the kit.

Additionally on page 11, Applicant discusses the obvious-type double patenting rejection as set forth in the Office Action filed on 01/14/2021. Examiner agrees that the cancellation of claim 77 renders the rejection regarding claim 77 and 78 moot. However, the arguments above are not persuasive and thus the double patenting rejection is maintained with respect to claims 79 and 80.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           


/RAM R SHUKLA/             Supervisory Patent Examiner, Art Unit 1635